NUMBER 13-14-00245-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

HECTOR VARGAS HERNANDEZ,                                                     Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 103rd District Court
                         of Cameron County, Texas.


                          ORDER OF ABATEMENT
              Before Justices Rodriguez, Garza, and Longoria
                             Order Per Curiam

      On November 7, 2014, this Court granted appellant’s motion to extend time to

prepare and file his brief.   Appellant had requested that this Court grant a 60 day

extension to allow appellant’s family time to obtain funds to pay the remaining fee for the

reporter’s record. Accordingly, we granted appellant’s motion and abated this appeal,
stating that the appeal would be reinstated upon receipt of the reporter’s record and

further order of this Court.

       As of the date that this order was prepared, the court reporter has notified us that

she still has not received the full balance of the funds due for preparation of the court

reporter’s record. More than seven months have passed since we abated this appeal.

This sequence of events requires us to effectuate our responsibility to avoid further delay

and to preserve the parties' rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly, this

appeal continues to be ABATED and the cause REMANDED to the trial court.

       Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant has abandoned his appeal or whether appellant desires to prosecute this

appeal; (2) whether appellant is indigent; (3) whether appellant is entitled to a free

appellate record due to indigency; and (4) whether appellant is entitled to appointed

counsel. The trial court shall also consider if any other orders are necessary to ensure

the proper and timely pursuit of appellant’s appeal. If the trial court determines that

appellant does want to continue the appeal and that appellant is indigent and entitled to

court-appointed counsel, the trial court shall appoint counsel to represent appellant in this

appeal. If counsel is appointed, the name, address, telephone number, email address,

and state bar number of the appointed counsel shall be included in any order of

appointment.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental


                                             2
clerk's record and shall cause a supplemental reporter's record of any proceedings to be

prepared. The supplemental clerk's record and reporter's record, if any, shall be filed

with the Clerk of this Court on or before the expiration of thirty days from the date of this

order.

         It is so ORDERED.

                                                         PER CURIAM

Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
8th day of July, 2015.




                                             3